Order entered March 20, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01347-CV

                      IN THE INTEREST OF T.J.T., MINOR CHILD

                      On Appeal from the 470th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 470-52947-2012

                                           ORDER
       The reporter’s record in this case has not been filed. By letter dated February 22, 2019,
we informed appellant the court reporter notified us that the reporter’s record had not been filed
because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay
for the record. We directed appellant to provide the Court with written verification showing the
reporter’s record had been requested and that appellant had paid for or made arrangements to pay
for the record or had been found entitled to proceed without payment of costs. We cautioned
appellant that failure to provide the required documentation within ten days might result in the
appeal being ordered submitted without the reporter’s record.        To date, appellant has not
provided the required documentation nor otherwise corresponded with the Court regarding the
status of the reporter’s record. Accordingly, we ORDER this appeal submitted without a
reporter’s record.
       Appellant’s brief is due THIRTY DAYS from the date of this order.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE